Citation Nr: 1326518	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  10-06 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for scarring of the head, neck, and face.  

2.  Entitlement to an initial rating in excess of 10 percent for scarring of the posterior trunk.  

3.  Entitlement to an initial rating in excess of 10 percent for hidradenitis with acne.  

4.  Entitlement to a compensable initial rating for scarring of the anterior trunk.  


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran had active military service from June 1977 to August 1977 and from February 1981 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  The claims file was subsequently transferred to the RO in Louisville, Kentucky.  

The case was previously remanded by the Board in November 2012 and now returns for appellate review.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran was afforded a VA dermatological examination in January 2013, pursuant to the Board's November 2012 remand directives.  

The Board notes that the issues on appeal were initially characterized as a single issue: entitlement to a compensable initial rating for service-connected hidradenitis with scarring.  However, in a May 2013 rating decision, the RO recharacterized the issue as "hidradenitis with acne" and increased the rating to 10 percent.  In addition, that rating decision also granted separate ratings for scarring of the head, neck, and face (rated as 50 percent); scarring of the posterior trunk (rated as 10 percent); and scarring of the anterior trunk (rated as noncompensable).  As such, the issues on appeal are now recharacterized as above.  

In correspondence received in May 2013, the Veteran seemed to express satisfaction with various disability ratings assigned to his dermatological disorders.  However, rather than submit a statement declaring his intent to withdraw the issues on appeal, he submitted a waiver of agency of original jurisdiction (AOJ) consideration.  As such, the above issues remain in appellate status.  



FINDINGS OF FACT

1.  The Veteran's service-connected scarring of the head, neck, and face is not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement.  

2.  The Veteran's service-connected scarring of the posterior trunk is not manifested by a scar area or areas of at least 12 square inches (77 sq. cm.). 

3.  The Veteran's service-connected hidradenitis with acne is not manifested by deep acne affecting 40 percent or more of the face and neck.  

4.  The Veteran's service-connected scarring of the anterior trunk is not manifested by a deep, nonlinear scar area or areas of at least 6 square inches (39 sq. cm.), or of scars that are superficial and nonlinear and that involve an area of 144 square inches (929 sq. cm.) or greater, or of scars that are unstable or painful. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 50 percent for scarring of the head, neck, and face have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code 7800 (2012).

2.  The criteria for the assignment of an initial rating in excess of 10 percent for scarring of the posterior trunk have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code 7801 (2012).

3.  The criteria for the assignment of an initial rating in excess of 10 percent for hidradenitis with acne have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code 7828 (2012).

4.  The criteria for the assignment of an initial compensable rating for scarring of the anterior trunk have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code 7805 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

The Veteran is challenging the initial rating assigned for his service-connected hidradenitis.  In cases where service connection has been granted and disagreement has been expressed with the initial disability rating and/or effective date assigned, section 5103(a) notice is not required.  38 C.F.R. § 3.159(b)(3) (2012).  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  In this regard, the February 2010 statement of the case, and May 2013 supplemental statement of the case, informed the Veteran of the information and evidence needed to substantiate his claim for a higher initial rating.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, and the statements of the Veteran in support of his claim.  The Board has reviewed the medical records and statements of the Veteran and concludes that there is no identification of additional evidence which VA has a duty to obtain. 

VA examinations relevant to the issue on appeal were obtained in June 2009, September 2010, and January 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate, as they are predicated on a physical examination of the Veteran, and an interview with the Veteran regarding her symptoms and complaints.  The reports provide rationale for the opinions proffered and findings relevant to the criteria for rating the disability at issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis of this issue requires consideration of the rating to be assigned effective from the date of award of service connection, December 3, 2008.  Based on the evidence of record, as discussed below, the Board finds that increased ratings are not warranted. 

Just prior to the Veteran's December 3, 2008 claim for service connection, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; as these regulations apply only to claims filed on or after October 23, 2008, the revised diagnostic criteria are applicable for purposes of establishing an appropriate rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The following rating criteria are effective October 23, 2008.  

Under Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 50 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118 , Diagnostic Code 7800 (2012).

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800. 

The Diagnostic Code also provides the following notes:

Note (2): Tissue loss of the auricle under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), are rated as appropriate.  Id. 

Note (3): When evaluating under these criteria, unretouched color photographs are taken into consideration.  Id. 

Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id. 

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. 

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Where there is evidence of such a scar area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent evaluation is warranted where there is evidence of a scar area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent evaluation is warranted for a scar area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2012). 

Note (1) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage.  Id. 

Note (2) to Diagnostic Code 7801 provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck.  Id. 

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2012).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118 (2012).

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118 (2012). 

Under Diagnostic Code 7828, deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck will be rated as 30 percent disabling.  Deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, deep acne other than on the face and neck will be rated as 10 percent disabling.  Superficial acne (comedones, papules, pustules, superficial cysts) of any extent will be rated as 0 percent disabling.  Acne may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2012).

The Veteran was afforded a VA examination in June 2009, at which time he was diagnosed as having inactive hidradenitis on the nape of the neck and both axillary areas, but with no current cyst of the neck.  The examiner explained that hidradenitis was a severe form of acne characterized by swollen, painful, inflamed lesions in the axillae, groin, and other parts of the body that contain apocrine glands.  Upon examination, the Veteran had acne of his back with open and closed comedones and scarring.  Examination also revealed hidradenitis of the nape of the neck and both axilla.  Skin of the nape of the neck showed several small minimally tender subcutaneous pustules and about a dozen 1 centimeter by 1 centimeter fine hypopigmented scars.  Both axillae showed several tiny pustules but no abscesses as well as scars from prior drainage.  These scars were irregular with covering about 1.5 square centimeters in both axillae.  However, none of the scars were tender, retracted, ulcerated, or adherent.  There was no loss of skin, and the skin overlying the scars was not unstable.  The scars did not result in loss of function.  The described pustules were minimally tender.  Hidradenitis involved approximately 1 percent of his total body and 3 percent of his exposed skin.  

The Veteran presented at the VA Emergency Department in July 2009 with complaints of pain in his left axilla.  The physician noted the Veteran reported a long history of multiple episodes of hidradenitis suppurativa.  Upon examination, the physician noted that the Veteran was in no apparent distress, but exhibited scar tissue all over his body.  His left axilla had multiple small lesions present, with the largest one being tender and located on the inferior side.  The size was 1 centimeter by 1 centimeter, with no discharge.  

A January 2010 VA dermatology consult noted that the Veteran suffered from hidradenitis suppurativa with involvement mostly of the axillae, groin, and post auricular area.  In general, it was not bothersome to him unless he had flare-ups and developed painful, inflamed nodules, which occurred approximately 4 times per year and lasted approximately 2 weeks.  Upon examination, the axillae were notable for multiple open comedones, some double comedones, and 3 to 4 inflamed nodules.  There was one erythematous inflamed nodule in the groin area.  He exhibited acne scars on his face, chest, and back.  He also exhibited scattered comedone and inflamed nodules on the back.  

The Veteran was afforded a VA skin diseases examination in September 2010, at which time he was diagnosed as having minimal hidradenitis of the bilateral axillae with scars.  Physical examination revealed that both axillae showed several tiny pustules but no abscesses.  Both axillae showed scars from prior drainage.  The scars were irregular, covering about 1.5 square centimeters in both axillae.  None of these scars were tender, retracted, ulcerated, or adherent.  There was no loss of skin, and the skin overlying the scars was not unstable.  The scars also did not result in any loss of function.  The described pustules were minimally tender, with no pustules behind the ears, the posterior neck, the back, the chest, or the groin/upper thigh area.  The hidradenitis involved 1 percent of the total body area and zero percent of the exposed body area.  

The Veteran was afforded his most recent VA skin diseases examination in January 2013, at which time he was diagnosed as having hidradenitis suppurativa.  The examiner noted that the hidradenitis had led to significant ice-pick scarring of the Veteran's face, neck, back, buttocks, and axilla.  He treated his disorder with clindamycin gel and benzoyl peroxide wash.  The examiner indicated that the Veteran suffered from superficial acne (comedones, papules, pustules, and superficial cysts) that affected less than 40 percent of his face and neck as well as body areas other than the face or neck.  The examiner explained that the hidradenitis, which likely represented the same condition as the acne, resulted in open and closed comedones, some of which were paired in the axilla and scattered inflammatory papules ad pustules on the chest, face, and back.  The active hidradenitis suppurativa and acne affected less than 5 percent of the total body area and less than 5 percent of the total exposed area.  The examiner explained that the Veteran was not currently experiencing an active flare but did have some active lesions upon examination including open comedones and inflammatory papules on the face, neck, and back.  Active flares were hard to predict and the Veteran had not experienced a severe flare for 2 years; as such, he was unable to be scheduled for an examination during a flare-up.  The double open comedones in the axilla, and the linear hypertrophic scars, were noted as  unmistakably related to hidradenitis.  Although the total exposed body area involved was less than 5 percent, the total body area involved was 20 to 40 percent.  The approximate total area of the head, face, and neck with abnormal texture was 10 square centimeters, but the total area with hypo- or hyperpigmented areas was only 5 square centimeters, and the total area with missing underlying tissue was also only 5 square centimeters.  There were multiple linear scars on the bilateral axilla and chest measuring between 1 and 3 centimeters and totaling approximately 20 square centimeters, some of which were hypertrophic.  There were also multiple linear and deep non-linear oval, ice-pick atrophic depressed scars on the back totaling approximately 50 square centimeters.  

With respect to the Veteran's scarring of the head, neck, and face, the Board finds that an initial rating in excess of 50 percent is not warranted.  That is, there is no evidence of record suggesting that the Veteran's skin disability results in visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (chin, forehead, eyes (including eyelids), ears (auricles), lips), or six or more characteristics of disfigurement.  Although there was significant ice-pick scarring of the Veteran's face and neck, these affected only 15 square centimeters of the face and neck.  Moreover, these scars were not deep, unstable, retracted, or ulcerated.  

With respect to the Veteran's scarring of the posterior trunk, the Board finds that an initial rating in excess of 10 percent is not warranted.  That is, there is no evidence of record suggesting a posterior trunk scar area or areas of at least 12 square inches (77 sq. cm.).  Although there was significant ice-pick scarring of the Veteran's neck, back, buttocks, and axilla, this scar area was only 50 square centimeters in size.  

With respect to the Veteran's hidradenitis with acne, the Board finds that an initial rating in excess of 10 percent is not warranted.  That is, there is no evidence of record suggesting that the Veteran suffers from deep acne affecting 40 percent or more of the face and neck.  To the contrary, the January 2013 VA examination explicitly noted that the Veteran suffered from merely superficial acne (comedones, papules, pustules, and superficial cysts), and had not suffered from a severe flare-up for over 2 years.  Even during flare-ups, there is no evidence suggesting that 40 percent or more of the face and neck are affected. 

With respect to the Veteran's scarring of the anterior trunk, the Board finds that a compensable rating is not warranted.  That is, there is no evidence of a deep, nonlinear scar area or areas at least 6 square inches (39 sq. cm.) on the anterior trunk, or of scars that are superficial and nonlinear and that involve an area of 144 square inches (929 sq. cm.) or greater.  Additionally, there is no evidence suggesting that his scars of the anterior trunk are unstable or painful.  Although there was significant ice-pick scarring of the Veteran's neck, chest, and axilla, this scar area was only 20 square centimeters in size.  Moreover, these scars were not deep, unstable, retracted, ulcerated, or adherent.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected scars are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's scars present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2012). 

Consequently, the Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19  (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

The Board also notes that the benefit-of-the-doubt rule has been considered in this case.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 ; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

An initial rating in excess of 50 percent for scarring of the head, neck, and face is denied.  

An initial rating in excess of 10 percent for scarring of the posterior trunk is denied.  

An initial rating in excess of 10 percent for hidradenitis with acne is denied.  

A compensable initial rating for scarring of the anterior trunk is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


